Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/18/2022 has been entered.
 
Examiner’s Amendment
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Christopher Maier on 5/2/2022.

The application has been amended as follows:
In claim 10, line 8, before “a chelating agent” insert --and--.
In claim 10, lines 27-38, replace “20:80 to 80:20” with --40:60 to 60:40--.
Cancel claim 19.

Allowable Subject Matter
Claims 10, 14-16, and 18 are allowed.

Statement of Reasons for Allowance
The present claims are allowable over the closest prior art Okubo (JP 2007-262243), Fujita (WO 2015/093136), and Bae (US 8,728,352) for the following reasons:
Okubo discloses a paste (i.e., adhesive) for materials for adhesive of heat dissipating members comprising a compound having a radically polymerizable functional, an initiator such as peroxydicarbonates including di-2-ethylhexyl peroxydicarbonate, and a silver electroconductive powder.  While Okubu fails to disclose that the silver powder is treated with stearic acid, Fujita was appropriately relied upon for it teaches that a silver paste treated with stearic acid provides advantages such as viscosity stabilization and adhesion of resin and filler.  Even so, Okubu requires the presence of a sulfide compound which is excluded in instant claim language that includes closed transitional language “consisting of.”
Bae discloses an adhesive resin comprising a urethane-modified acrylate resin (reads on claimed A), a radical polymerizable compound (reads on claimed B), a peroxycarbonate (reads on claimed C), and conductive particles, however, it also requires that the component A is present in an amount greater than 60:40.
Further, it is noted that applicant’s filing of a terminal disclaimer filed on the date 3/7/2022 overcomes the double patenting rejection of record.
In light of the above, it is clear that rejections of record are untenable and thus the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VICKEY NERANGIS/Primary Examiner, Art Unit 1763                                                                                                                                                                                                        



vn